Citation Nr: 0114471	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 9, 1998 to July 2, 
1998. 

The appeal arises from the September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, denying service connection for a right 
shoulder condition. 

In the course of appeal, in March 2001, the veteran and his 
father testified before the undersigned member of the Board 
at the RO.  The claims folder contains a transcript of that 
hearing.


FINDINGS OF FACT

1.  A right shoulder disorder was demonstrated on the service 
pre-enlistment examination, and, as such, existed prior to 
service.

2.  During service the veteran developed a right long 
thoracic nerve palsy with associated winging of the right 
scapula.

3.  The pre-service right shoulder disorder increased in 
severity during service. 


CONCLUSION OF LAW

The veteran's pre-service right shoulder disorder was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991 & Supp 2000); 38 C.F.R. § 3.306 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the veteran's pre-service enlistment examination in 
September 1997 it was noted that the veteran had a right 
shoulder disorder which was associated with pain and which 
was under treatment by a private physician.  Within a week of 
beginning basic training, the veteran received treatment for 
diagnosed long thoracic nerve palsy with multi-directional 
instability of the right shoulder.  The veteran was placed on 
medical hold on June 18, 1998, because of the thoracic nerve 
palsy with right shoulder multi-directional instability.  The 
veteran was separated from service on the basis of this 
condition.  

Post service in August 1998, the veteran had a VA examination 
for his right shoulder disorder.  The veteran's history of 
injury to the right shoulder performing push-ups in basic 
training was noted.  The examiner noted a prior diagnosis of 
long thoracic nerve injury and right acromioclavicular joint 
separation.  The examiner found no evidence of thoracic 
outlet syndrome, and diagnosed winging of the right scapula 
secondary to long thoracic nerve palsy.  

At a September 1998 VA neurological examination the veteran's 
history was noted.  He complained of pain shooting down the 
right arm and right hand since service, and difficulty 
performing actions with his right arm and right hand since 
that time.  On examination, there was marked winging of the 
right scapula with paralysis of the serratus anterior muscle 
of the right shoulder.  The right trapezius had 2/5 strength 
and the right serratus anterior had 3/5 strength.  There was 
decreased pinprick to light touch in some areas of the right 
shoulder, and hyperalgesia to pinprick on the medial border 
of the right scapula.  Shoulder movements were decreased and 
slightly painful.  The examiner diagnosed winging of the 
right scapula secondary to post-traumatic long thoracic nerve 
palsy.  

At a hearing before the undersigned Board member in March 
2001, the veteran and his father testified to the effect that 
he had a right shoulder disorder with some pain prior to 
service, and that the pre-service right shoulder disorder 
consisted of slight rotator cuff instability and possibly 
even a right acromioclavicular separation.  However, he did 
not have long thoracic nerve palsy with associated winging of 
the right scapula prior to his entry into service in June 
1998, and that the condition developed in service in basic 
training when he was performing push-ups.  The veteran 
further testified that he underwent surgery for the pathology 
at issue in May 2000.

The veteran also submitted a March 2001 private medical 
opinion, with waiver of RO review of opinion prior to Board 
adjudication, to the effect that the veteran's long thoracic 
nerve palsy with secondary winging of the right scapula was 
unrelated to his shoulder problem existing prior to service, 
and resulted from the veteran's performing fast push-ups 
during basic training.  

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).
 
A right shoulder disorder manifest by pain, and under 
treatment by a private physician was noted on the service 
pre-enlistment examination, and, as such, pre-existed 
service.  The presumption of soundness at enlistment is not 
for application.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  

The question remains whether the veteran's right shoulder 
disorder, having existed prior to service, was aggravated by 
the veteran's period of service.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is clear and unmistakable evidence that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a),(b) (2000).  In this case, palsy of the right long 
thoracic nerve was first medically identified in service, and 
there is no medical indication within the record of its 
existence prior to service.  The palsy has resulted in 
winging of the right scapula and has been associated with 
multi-directional instability of the right shoulder.  
Accordingly, the undersigned Board member concludes that the 
veteran's pre-existing right shoulder disorder was aggravated 
in service by the development of palsy of the right long 
thoracic nerve and associated winging of the right scapula.  
Accordingly, service connection is warranted on the basis of 
such aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, the undersigned Board member notes that there 
are pre-service private medical records of treatment for a 
right shoulder disorder which may have lent additional 
perspective to this case.  However, the RO did not see fit to 
obtain these records for association with the claims folder.  
In considering the necessity of a remand here, the 
undersigned Board member concludes that there is sufficient 
favorable evidence and sufficient favorable medical opinion 
currently of record to warrant a grant of the benefit sought 
on appeal at this time. 


ORDER

Service connection for a right shoulder disorder is granted.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

